Citation Nr: 0203029	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  98-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the left heel and the right knee, status 
post left above knee amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDING OF FACT

The medical evidence of record reflects that there is no 
causal connection between the veteran's osteomyelitis of the 
left heel and right knee, status post left above knee 
amputation, or any other disability, and the VA 
hospitalization at the Tampa VA Medical Center, from April 
1996 to August 1996, and from October 1996 to December 1996.  


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for osteomyelitis of the left heel and the 
right knee, status post left above knee amputation, have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board concludes that VA has fully met its obligations to 
the veteran under the VCAA and its implementing regulations 
with respect to the claim of entitlement to compensation 
under 38 U.S.C. § 1151 for osteomyelitis of the left heel and 
the right knee, status post left above knee amputation.  

More specifically, regarding VA's duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, the Board notes that the RO has repeatedly 
informed the veteran of the reasons and bases for the denial 
of his claim and the types of evidence which would 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the Statement of the Case, and the 
Supplemental Statement of the Case, were sufficient to comply 
with VA's notification requirements.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2001).  In this case, the RO has requested 
and received all relevant treatment and hospitalization 
records identified by the veteran.  Also of record are his 
personal hearing testimony, and several independent medical 
opinions obtained on his behalf.  The representative strongly 
argues that the notice and duty to assist provisions of VCAA 
were violated when the Board sought an independent medical 
expert opinion in November 2001, because the Board did not 
present the questions to be asked to the veteran and his 
representative before seeking the medical opinion.  The Board 
and the RO have diligently sought expert advice on the 
complex medical issues underlying the veteran's claim.  On at 
least two occasions, the veteran's claims folder has been 
completely reviewed by an independent medical expert, and 
therein all questions sought by the Board, including as 
raised in the veteran's contentions, have been answered.  The 
representative has had the opportunity to review the 
questions presented to the medical expert in November 2001, 
by reviewing the claims folder which includes the expert's 
analysis of the questions and his rationale for the answers.  
Unfortunately for the veteran, the opinion provided by this 
expert, as well as another expert in the case, does not 
support the veteran's contentions for entitlement to the 
benefit sought.  That does not mean that VA has breached its 
duty to notify and assist the veteran in this case.  Rather, 
the VA has prudently sought expert advice before addressing 
the issues in the case, underlined by the veteran's 
contentions.  38 U.S.C.A. § 7109 (West 1991).  

Accordingly, in view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the veteran under the 
VCAA.  The Board finds that it can consider the merits of the 
claim without prejudice to the veteran.  Bernard v Brown,  4 
Vet. App. 384 (1993).

II.  Factual Background

The evidence of record shows that in April 1978, when the 
veteran was 30 years old, he was involved in a motorcycle 
accident.  VA hospital records dated from May 1978 to June 
1978, show that the accident left him as a quadriplegic with 
bowel and bladder dysfunction due to compression fracture 
with spinal cord involvement.  

From September 1994 to December 1994, the veteran was 
hospitalized at VA, at his own request, for treatment of 
decubitus wound in the left ischium, and for which he had 
been followed as an outpatient at the VA clinic for several 
months.  The veteran had been referred as an outpatient for 
treatment of a left ischium decubitus wound with very slow 
healing.  The decubitus wound was treated conservatively.  
The course of treatment included debridement of decubitus 
wound, described as a deep, extensively undermined decubitus 
wound, left ischium, of old standing.  

VA outpatient records from January 1995 show that the veteran 
had a recurrent decubitus wound of the left buttocks due to 
confinement to bed and wheelchair.  Outpatient records show 
that the veteran also developed a sore on the right heel in 
mid-1995.  It was determined that muscle spasms of the 
veteran's lower extremities caused rubbing on the sheets 
resulting in the sores.  His activity level was extremely 
limited due to his bed restriction. 

VA outpatient records from February 1996 showed that the 
veteran was beginning to have a sore on the left heel that 
was treated with Silvadene.  In April 1996, it was again 
noted that the rubbing of the heels on the bed causing 
friction was the source of the heel problems.  Heel lifters 
were tried unsuccessfully.  

The record shows that the veteran was hospitalized at the 
Tampa VA Medical Center, from April 17, 1996 to June 5, 1996; 
from June 24, 1996 to August 9, 1996; and from October 23, 
1996 to December 21, 1996.  It is mostly during this time 
period that the veteran's claim for § 1151 compensation 
benefits is based.  

During his April 1996 to June 1996 stay, it was noted by 
history that the veteran had been readmitted to the Spinal 
Cord Injury Service for further treatment of a decubitus 
wound in the left ischial area.  He had had previous surgery 
for the same lesion in 1978.  Since 1987, he had been treated 
for the lesion, first conservatively and later, since 1995, 
by the Department of Plastic Surgery.  It was also noted that 
the veteran had new decubitus wounds on both heels, possibly 
secondary to his spasticity to the lower extremities despite 
usual precautions.  It was noted that the wounds needed ulcer 
attention together with treatment for his spasticity.  It was 
noted that the veteran was depressed because of the long 
history of nonhealing of the decubitus wound of the left 
ischium.  

Generally, physical examination revealed that there were no 
clinical signs of deep vein thrombosis.  Examination of the 
skin revealed that the left heel showed a 5 centimeter 
diameter callous with skin breakdown diameter of 1.5 
centimeters, and the right heel showed a 3.5 centimeter 
callous formation.  There were scars from the previous 
surgery over the sacrum.  The lymphatic examination was 
grossly within normal limits.  The neurological examination 
showed the cranial nervation from nerves II-XII to be within 
normal limits both right and left with motor and sensory.  
The peripheral innervation indicated a complete C8 
quadriplegia on both right and left.  

On April 18, 1996, at the beginning of the course of 
treatment of the hospitalization, the veteran had a magnetic 
resonance imaging (MRI) examination of the soft tissues of 
the pelvis, indicating no evidence of fluid collection with 
an abnormal signal in the left ischial tuberosity, possibly 
indicating osteomyelitis of uncertain duration.  Bilateral 
hydrocele was noted incidentally.  On April 26, 1996, the 
veteran underwent plastic repair by the Department of Plastic 
Surgery.  The post-operative course was uneventful.  

It was noted that upon discharge, the veteran was in good 
general health condition.  The diagnoses at the time of 
discharge were (1) C8 quadriplegia; (2) bladder dysfunction 
secondary to spinal cord injury; (3) bowel dysfunction 
secondary to spinal cord injury; and (4) left ischium 
decubitus wound (second stage) with treatment by plastic 
surgery-recurrent after previous treatment for the same.

In June 1996, VA treatment records show that the veteran 
developed a sore on the right knee from bumping the top of 
the knee on the sink.  The sore was treated with Silvadene. 

During his June 24, 1996 to August 9, 1996 VA hospital stay, 
it was noted by history that the veteran had been readmitted 
on June 24th, for treatment of a deep, infected, recurrent 
decubitus wound on the left heel and a newly appearing 
decubitus wound on the anterior aspect of the right knee, 
which had not been present when he was discharged on June 
5th.  It was noted that the veteran had been treated on the 
same hospital floor from April 17, 1996 until June 5, 1996, 
for surgical treatment of a decubitus wound, recurrent, 
localized on the left ischium.  After being followed by home 
care service, the veteran was readmitted as indicated.  
Physical examination was unchanged since the recent discharge 
less than four weeks prior, with general appearance 
indicating that the veteran was quadriplegic, well-developed, 
well-nourished, with vital signs stable.  Examination of the 
skin showed a left heel decubitus wound, 6 centimeters in 
diameter, infected, and a 2.5 centimeter diameter, 6 
millimeter wound, stage 3, with necrotic tissue filling the 
crater on the anterolateral aspect of the right knee.  

The entire hospital course was devoted to conservative 
treatment of the above described decubitus wounds in the left 
lower extremity and right lower extremity.  That was obtained 
in the traditional manner with alternating the regimen of 
treatment with soaping, rinsing with normal saline, and 
alternating various solutions, and debridement with cream, 
and by sharp debridement of the decubitus wounds.  Much 
attention was also devoted to the diagnosis of possible 
osteomyelitis of the left heel bone in an attempt to explain 
the slow-healing of the decubitus wound on the left heel.  
After extensive study, the conclusion was made by the 
Department of Nuclear Medicine that the findings were 
compatible with the diagnosis of osteomyelitis.  Recommended 
treatment was 6 weeks of intravenous regimen, at home after 
discharge.  

The veteran was discharged on August 9, 1996, in good local 
and general health condition, with detailed recommendations 
for further care at home by a community nursing team.  The 
discharge diagnoses included (1) T8 quadriplegia; (2) bowel 
dysfunction secondary to spinal cord injury; (3) decubitus 
wounds, recurrent to left heel and to right knee;  and (4) 
long history of recurrent decubitus wound, left ischium, 
status after plastic surgery, presently stabilized.  

A nursing note of August 16, 1996 indicated that the left 
heel ulcer was clean with no drainage.  There was red 
"beefy" tissue with no necrotic tissue found.  The right 
knee had developed a dark spot looking like a blood blister.  
There was a superficial abrasion with darkened area.  
Inflammation was resolved with no visible swelling.  The 
right knee was healed at the time of hospital discharge a few 
weeks earlier.  The spot seemed to reappear after he sat 
upright in the wheelchair with his legs down in dependent 
posture.  Pain was severe in the left heel.  The veteran 
expressed discouragement and frustration over the development 
of infection.  Continued home intravenous (IV) therapy with 
antibiotics was prescribed.  

At the end of August 1996, the veteran and his wife were of 
the opinion that there was something in the right knee and 
wanted to open it up to get rid of it.  As long as the area 
was closed, the veteran was advised to leave it alone and 
open to air.  A week later, the right knee was healed with 
slightly fleshy skin over previously superficial opening.  It 
was still red with a dark spot and constant throbbing pain.  
Photographs of the heels and knee were included to depict the 
nature and extent of the veteran's ulcers.  

By mid-September 1996, the left heel and right knee were 
open.  On September 19, 1996, the veteran reported terrible 
pain persisting in the right knee and left heel.  He was 
having increased pain after debridement of the left heel.  
There had been healing around the right knee but with pain.  
On September 19, 1996 a VA bone scan of the feet/ankles 
revealed findings consistent with left calcaneal 
osteomyelitis; which was unchanged from the previous study.  

On October 1, 1996, it was reported that the left heel wound 
was almost healed on the treatment with antibiotics.  The 
veteran was keeping his foot elevated on a pillow and free 
from pressure as well as wearing a bunny boot.  He continued 
to have intense pain in the heel and knee.  He was concerned 
that surgery was not scheduled after completion of the 
antibiotic therapy in September.  He thought that the plan 
would be to cut away bone in the left heel if necessary to 
achieve wound closure.  He was concerned about sitting around 
waiting.  He stated that it had been two years and eight 
months that this had been going on and that he was fed up 
with it.  He was anxious to be able to resume activities.  As 
to the right knee, it would sometimes become very red and 
then subside.  It would become dry and cracked.  

In October 1996, the veteran submitted a statement wherein he 
claimed entitlement under 38 U.S.C. § 1151, for his left heal 
and right knee.  

An October 30, 1996 VA bone scan revealed improving 
osteomyelitis of the left calcaneus.  There was still some 
increased uptake on all three phases of the bone scan.   

During his October 23, 1996 to December 21, 1996 VA 
hospitalization, the veteran was once more re-admitted to the 
Spinal Cord Injury Service for further evaluation in view of 
possible surgical treatment of osteomyelitis of the left 
calcaneus bone; which was found to be present during the last 
admission from June 24, 1996 to August 9, 1996.  At that time 
the decision had been made to first attempt a treatment with 
high doses of antibiotics for six weeks, and that type of 
treatment was apparently conscientiously provided by the 
community nursing staff at the veteran's home without 
apparent complications.  Upon this admission, the veteran 
mentioned that he had "more pain than ever" in the left 
heel area.  But, on the same day of admission, the veteran 
was seen by the Department of Plastic Surgery on an 
outpatient basis, and a report was given that there was "no 
indication for plastic surgery treatment."  

It appeared that the skin lesion for which the veteran had 
been treated for several months had become very superficial, 
did not appear to be infected, and was well granulating to 
the point that the granulation had reached the normal skin 
surface and that the size of the lesion was only 1 centimeter 
in diameter.  During the hospital course, the necessary tests 
and consults were obtained but no further treatment seemed 
indicated after a bone biopsy culture of the calcaneus bone 
by the Orthopedic Department had given negative results.  The 
decubitus wound on the left heel healed nicely.  At the time 
of discharge only a superficial crust remained.  Consultation 
with Plastic Surgery was obtained and the recommendation for 
treatment for Sulfamylon cream was made.  

Further treatment during the hospitalization consisted of 
evaluation of poor circulation in the lower extremities.  It 
was noted that the veteran could have benefited from a 
cigarette/tobacco program.  For further evaluation of the 
poor circulation in the lower extremities as a result of 
aterial insufficiency, a control of noninvasive vascular 
studies was obtained.  That indicated worsening of the 
findings.  The veteran was discharged in relatively stable 
condition on December 21, 1996, at his own request.  The 
discharge diagnoses included:  (1) C8 quadriplegia; (2) bowel 
dysfunction secondary to spinal cord injury; (3) bladder 
dysfunction secondary to spinal cord injury; (4) decubitus 
wounds to the left heel and right knee, recurrent; (5) long 
history of recurrent decubitus wound left ischium, status 
after plastic surgery, presently stabilized; (6) rule out 
osteomyelitis of the left calcaneus; (7) pain syndrome, in 
multiple joint locations, etiology unclear, for further work-
up by the Department of Rheumatology; (8) arterial 
insufficiency, left lower extremity; and (9) smoking 
addiction, presently under treatment.  

By January 1997, the veteran continued to have throbbing and 
aching in the left heel and right knee.  In February 1997, 
the skin was intact, but pain was present.  He was not taking 
his medications because he did not find them effectual.  The 
left heel developed a small reopened area at the end of 
February 1997.  The veteran was worried that it would develop 
into something more significant.  He felt it was related to 
his leg spasms and the fact that his feet would slide off of 
the pillows and onto the bed when he was sleeping.  

In May 1997, the representative submitted the aforementioned 
evidence in support of the veteran's claim, and indicated 
that the claim was for entitlement under 38 U.S.C. § 1151, 
for osteomyelitis which was contracted while the veteran was 
an inpatient at the Tampa VA Medical Center.  

By way of a June 1997 rating decision, entitlement to 
compensation under 38 U.S.C. § 1151 for osteomyelitis of the 
left heel and right knee was denied.  The RO determined that, 
based on the extensive medical evidence received spanning the 
period since January 1995, the veteran had a long history of 
slow-healing ulcers or bedsores.  The first, on the left 
buttocks, required surgery to promote healing.  The RO stated 
that the ulcers on the left heel and right knee arose in 
approximately February 1996 due to irritation from bed sheets 
and bumping the right knee.  The RO stated that the veteran 
was found to have arterial insufficiency of the lower 
extremities, which coupled with the severe limitation of 
activity, would slow the healing process.  The evidence 
showed that all conservative treatments were attempted 
(intravenous antibiotics, topical medications, elevation of 
the legs, and use of pillows) in an effort to resolve the 
condition without surgery.  The most recent hospital report 
indicated good results from the conservative treatment.  
Surgical intervention was contemplated as a next step if the 
conservative treatment had not been successful.  The RO 
stated that it appeared that the veteran and his wife 
understandably had become frustrated at the slow rate at 
which his ulcers had healed.  However, there was no evidence 
in the medical records received which showed that the 
veteran's condition permanently worsened due to VA treatment.  
In fact, the most recent evidence indicated that the ulcers 
had healed well with good results.  Therefore, compensation 
under the provisions of 38 U.S.C. § 1151 was denied.  

From August 13, 1997 to September 3, 1997, the veteran was 
hospitalized at VA for evaluation and treatment of chronic 
left leg and heel ulcers.  The veteran reported that the 
wounds had been present for more than six months with several 
treatment options being used without success.  On August 26, 
1997, the veteran underwent a left above-the-knee amputation.  
Post surgery, there was no evidence of infection or drainage.  
The discharge diagnoses included (1) incomplete C8 
quadriplegia; 
(2) neurogenic bowel and neurogenic bladder; (3) left heel 
chronic ulcer with acute osteomyelitis; (4) left leg chronic 
ulcer; and (5) peripheral vascular disease with left leg in 
severe critical ischemia range.  

In September 1997, the veteran disagreed with the denial of 
entitlement to compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the left heel and right knee.  In November 
1997, the RO issued a statement of the case, wherein it used 
the law in effect prior to October 1997 for 38 U.S.C. § 1151 
claims.  Essentially, again, compensation was denied for 
osteomyelitis of the left heel and right knee because the 
evidence failed to establish a relationship of the disability 
to VA medical services.

As was indicated in a February 1998 conference report, the 
veteran agreed to cancel a scheduled personal hearing in 
order that his file be referred to a VA medical facility and 
reviewed by a qualified physician for the purpose of 
providing an opinion as to the likelihood that his 
osteomyelitis infection occurred while receiving treatment at 
a VA facility; and if so, whether it is what necessitated his 
left above the knee amputation.  

In March 1998, Dr. G.L., a diplomat of the American Board of 
Orthopedic Surgery, wrote a medical record review.  The 
veteran's claims folder was extensively reviewed.  Dr. G.L., 
indicated that, with a reasonable degree of medical 
probability, compensation for the veteran's conditions should 
be denied.  He based his opinion on the natural progression 
of the veteran's disease and determined that it was unrelated 
to the veteran's care received through VA; which was deemed 
by Dr. G.L. to be appropriate and not the cause of the 
veteran's amputation or the cause of his osteomyelitis.  Dr. 
G.L. stated that:

...It is felt that the standard of care for this 
patient was in order for treatment of his recurrent 
lower extremity decubiti.  (The) source of his 
decubiti and pressure ulcers are secondary to 
combination of his severe vascular insufficiency, 
his inactivity from his quadriplegia and inactive 
protective mechanisms for laying in bed for 
protected periods of time at home.  This is a 
natural case scenario in quadriplegics if not 
managed with good home situation, and unrelated to 
the care that he received in the Veteran's 
Outpatient Clinic or with his frequent 
hospitalizations to the Spinal Cord Center.  

Initial evaluation for osteomyelitis and heel 
ulcers is conservative management and not 
aggressive surgical intervention.  The patient's 
osteomyelitis progressed because of the nature of 
the patient's quadriplegia and his severe vascular 
insufficiency and the standard of care ultimately 
lead to a left above knee amputation, which is 
appropriate.  This once again is related to the 
patient's medical condition of his vascular 
insufficiency and his quadriplegia and his 
prolonged sedentary activities at home and 
unrelated to the care that was provided by (VA).

Primary reason for the patient's left AK amputation 
was his vascular insufficiency and critical level 
of vascular supply to his left lower extremity as 
evidenced by his non-invasive vascular studies.  

The veteran has submitted articles about osteomyelitis for 
the record, and those articles have been reviewed.  The 
veteran has also submitted home care photographs, purportedly 
depicting the wounds on his left heel in March 1996 and in 
August 1996.  

In October 1998, the veteran testified at a personal hearing 
at the RO.  Essentially, and in summary, the veteran 
indicated that he felt his treatment by the VA was negligent 
in four areas, which ultimately led to his problems with 
ulcers, osteomyelitis, and eventually his left above knee 
amputation.  First, the veteran indicated that he was issued 
a faulty wheelchair by VA's outpatient clinic in November 
1993, which led to the development of the decubitus ulcer of 
his left buttock.  This required treatment consisting of 
prolonged bed rest, which then led to the problem of an ulcer 
forming on his left heel as the result of rubbing the heel on 
his bed sheets.  Secondly, he alleges negligence in the 
debridement procedure which was performed at VA in November 
1994, in that the surgery was performed in a clinical room 
rather than an operating room, where the environment was not 
sterile in that the surgeon permitted two photographers into 
the room to photograph his wound.  Thirdly, the veteran 
alleged that the surgical procedure performed on April 25, 
1996, should have been performed much sooner, preferably in 
November 1994, at the time the wound was debrided.  Finally, 
the veteran indicated that he sustained a bruise to the left 
heel during his April 25, 1996 surgical procedure which was 
different from and worse than the one he had prior to 
surgery.  

The veteran's case was certified to the Board, and in 
September 2001, and the Board referred the claim, including 
the veteran's contentions as provided at his personal hearing 
in October 1998, to an independent medical expert.  

In November 2001, private physician, Dr. J.H., wrote an 
independent medical opinion.  The opinion was based upon 5 
questions posed to him by the Board.  After reviewing the 
veteran's chart in its entirety, Dr. J.H. provided the 
following commentary.  He also indicated that his comments 
were based on his review of the chart, and his experience and 
education, "thus resulting in a report that reflects 
opinions based on reasonable medical considerations."  
First, in answering the 5 questions posed to him by the 
Board, Dr. J.H. stated:  

1.)  Did the issuance of a new wheelchair 
contribute to or cause the development of decubitus 
wounds?  No.
2.)  Were there any delays in the treatment of the 
appellant's decubitus wounds and, if so, did any 
delays cause or contribute to the worsening of the 
wounds and the development of osteomyelitis?  No.
3.)  Is there any indication that wound 
debridements were performed in a non-sterile 
fashion and, if so, that the debridements resulted 
in further injury to the appellant and the 
development of osteomyelitis?  No.
4.)  Is there any indication that the appellant 
suffered a left heel bruise in April 1996 following 
a VA procedure and that such bruise resulted in 
additional injury to the appellant or in the 
development of osteomyelitis?  This question 
demands two answers.  The first concerns a presence 
or absence of (a) left heel bruise in April 1996 
and the answer to that is; the chart is a little 
unclear in its flow that allows one to say yes or 
no.  The second question associated with that has 
to do with whether or not this resulted in 
additional injury or the development of 
osteomyelitis and the answer is no.  Therefore, the 
second answer makes as a moot point and clarifies 
the first part of the question.  
5.)  What is the origin of the appellant's 
osteomyelitis?  The answer is; absence of sensation 
in the lower extremities as a result of his T4 
paraplegia in association with significant 
peripheral vascular disease.  

Secondly, Dr. J.H. summarized his position as follows:

The appellant, in 1978, suffered a T4 paraplegia in 
association with a significant brachial plexus 
injury to the upper extremity.  He apparently did 
reasonably well as regards to his initial care and 
was discharged from the Tampa VA with excision and 
closure of a sacral pressure area by July, 18, 
1978....  

In 1994, he began to have problems with decubiti.  
He was apparently handled in a most satisfactory 
way in the VA system.  In looking through the 
chart, I can find no evidence of deviation from 
standard medical practice by the healthcare 
professionals.  The consideration of where 
debridements should and could be accomplished is 
well standardized.  Many debridements are 
accomplished on the floor in the patient's room.  
Obviously, if plastic work has to be done, then the 
patient would be taken to the operating room for 
the appropriate grafting and/or skin rotations over 
the defect.  There is certainly no evidence that 
there was any alteration from appropriate medical 
care in any of the debridements outlined.  

Concerning the wheelchair, it appears that the 
appellant was offered some alternative wheelchair 
considerations that he turned down.  There is no 
evidence in the appellant's documents that any 
wheelchair changes altered his medical course in an 
untoward way.

It should be noted that, throughout the chart, the 
patient smoked approximately a pack a day, which 
markedly interferes with the peripheral vascular 
circulation.  In addition to the nicotine induced 
capillary alterations, it is noted that the severe 
peripheral vascular disease caused him to 
eventually undergo amputation above the knee.  This 
amputation was necessitated principally at that 
level by the peripheral vascular disease, not by 
the osteomyelitis.  The osteomyelitis no doubt 
emerged from the decubiti on the heel, which was a 
result of his anesthetic lower extremity.  
Normally, an amputation for such a lesion would be 
performed below the knee; but due to severe 
peripheral vascular disease, it was necessary to 
perform the amputation above the knee.  

Finally, Dr. J.H., concluded that he found no deviation from 
standard medical care.  The peripheral vascular disease 
altered the veteran's ability to heal and, coupled with the 
insensate lower extremity, caused the necessity for the 
amputation.   

In December 2001, the representative filed an informal brief 
on behalf of the veteran, which focused on several arguments 
and contentions, including allegations that the record is 
incomplete, that the recently acquired medical opinion is 
inadequate, and that to cure these defects, the Board should 
remand this case for further development and due process.  
Consideration of these arguments was included above in the 
"Duty to Assist" section, and is expanded upon in the legal 
analysis below. 

III.  Legal Analysis

Because the veteran's claim was received at the RO prior to 
October 1, 1997, the "old" version of 38 U.S.C.A. § 1151, as 
well as its implementing regulations, governs this claim.  
See VA O.G.C. Prec. No. 40-97 (December 31, 1997), 63 Fed. 
Reg. 31,263 (1998)).  Thus, the law and regulations set forth 
below reflect the provisions applicable to this claim, not 
the current (and less favorable) version of these provisions.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the veteran's claim 
without requiring a showing of fault of the VA.  See Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom Brown v. 
Gardner, 5 F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 
(1994).

Where a veteran shall suffer injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability, aggravation, or 
death were service-connected.  38 U.S.C.A. § 1151 (West 
1991).

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  38 
C.F.R. § 3.358(a).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  38 C.F.R. § 3.358(b).

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.  38 C.F.R. § 3.358(c)(3).  

It has been held that compensation under 38 U.S.C. § 1151 for 
injuries suffered "as the result of hospitalization" is not 
limited to injuries resulting from hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
VA O.G.C. Prec. Op. No. 7-97, 62 Fed. Reg. 15,566 (Jan. 29, 
1997).  

Through his personal hearing testimony, numerous statements 
for the record, and by arguments on brief from his 
representative, the veteran has made his contentions known.  
In reviewing the evidence pertinent to this claim, the Board 
determines that the evidence of record does not support the 
veteran's claim for disability compensation for osteomyelitis 
of the left heel and the right knee, status post left above 
knee amputation, pursuant to 38 U.S.C.A. § 1151, as that 
statute was interpreted by the United States Supreme Court in 
the Gardner decision in 1994.  

The Gardner decision specifically found the language of 
§ 1151 did not require a finding of fault on the part of VA, 
so what is required for the veteran to prevail on this claim 
is a causal connection between VA surgical treatment and 
additional disability claimed.  The strongest evidence of 
record are the medical opinions cited, which tend to negate 
the veteran's contentions that there is a causal connection 
between the veteran's additional disabilities of 
osteomyelitis and subsequent above the left knee amputation.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Said otherwise, even though the more favorable regulation to 
use in the veteran's case is the no-fault provisions provided 
for prior to October 1997, the evidence of record in this 
case does not even meet the lower threshold standard of 
having to show that there is a causal relationship between 
the veteran's VA surgical/medical treatment, hospital care, 
and assignment of a wheelchair, and his additional 
disabilities, claimed as osteomyelitis and eventual left 
above knee amputation. 

The Board observes that in March 1998, and November 2001, the 
physicians solicited by VA to review the veteran's claim, 
indicated that they reviewed the veteran's claims folder, 
and, by recitation and analysis, were able to discuss the 
veteran's medical condition from the time of his original 
accident in 1978 until the time of the claimed disabilities 
in 1996.  After careful review of the record, Dr. G.L., in 
March 1998, was able to opine that the veteran's claimed 
disabilities, of osteomyelitis and amputation, were the 
result of the natural progression of his disease and 
unrelated to the care received at VA.  Likewise, Dr. J.H., in 
November 2001, was able to opine that osteomyelitis and 
subsequent amputation were not causally related to VA care, 
but that, rather, the veteran's peripheral vascular disease 
altered his ability to heal, and that, coupled with an 
insensate lower extremity, caused the necessity for 
amputation.  These conclusions were supported by each 
examiner's rationale, which was based on their expertise and 
review of the veteran's claims folder.  

Further, Dr. J.H. specifically answered five questions posed 
to him by the Board, which were based directly on the 
veteran's contentions, and opined that a new wheelchair did 
not contribute or cause the development of decubitus wounds; 
that the veteran's decubitus wounds were not made worse by 
delays of treatment by VA, or treated in a non sterile 
manner; and that osteomyelitis was caused, not by VA 
treatment or hospitalization, but by the absence of sensation 
in the lower extremities as a result of the veteran's 
paraplegia, in association with significant peripheral 
vascular disease.  

The Board finds that these medical opinions are highly 
probative of the issue at hand, as they reflect a review of 
the veteran's claims folders and his medical history.  Based 
on the foregoing, and after reviewing all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the left heel and right knee, status post 
left above knee amputation.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of this 
matter, the benefit of the doubt rule does not apply in this 
case.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3.  

In the December 2001 brief, the representative strongly 
argues that the veteran is entitled to the benefit sought, 
and, in the alternative, that the record is not ready for 
appellate review by the Board.  

Specifically and initially, the representative argues that 
the record is incomplete because the veteran did not receive 
a copy of the five questions posed to Dr. J.H., for an 
independent medical expert opinion; that, therefore, the 
provisions of VCAA have been breached; and that the veteran 
has not had the opportunity to rebut the medical opinion 
sought.  In response, the Board notes that in a letter dated 
December 20, 2001, the Board wrote directly to the 
representative, and enclosed a copy of Dr. J.H.'s opinion for 
review.  As indicated by the representative's brief, the 
veteran has had the opportunity to rebut the outside medical 
opinion obtained, and it is apparent that the representative 
has had the opportunity to review the questions posed to Dr. 
J.H. 

Secondly, the representative requested that the case be 
remanded to the RO with the instruction for the RO not to use 
the recent medical opinion; with instruction that the RO 
determine whether another medical opinion should be sought, 
regarding, whether or not osteomyelitis was incurred as a 
result of VA hospitalization, and whether or not it 
contributed to the vascular problems leading to the 
amputation of the leg; and with instruction that the RO 
inform the veteran if it will obtain such an opinion.  It 
would not be prudent for the Board to use VA resources to 
remand this case to the RO, and obtain yet another medical 
opinion for the record, when the two medical opinions already 
obtained for the record answer these questions in full.  The 
evidence of record shows that osteomyelitis was not incurred 
as a result of VA hospitalization, and that the veteran's 
other claimed residual additional disabilities, including 
amputation, are not causally related to VA hospitalization or 
treatment.  The crux of the medical matters have been 
considered in great detail and answered in this case.  The 
answers are not favorable for the veteran, but that is no 
reason to remand the case for yet further development.  

Thirdly, the representative argues that the recently acquired 
medical opinion from Dr. J.H. is inadequate because the 
opinion left unanswered the question of whether or not the 
osteomyelitis was incurred as a result of VA care or 
hospitalization, and rather focuses on whether the care was 
appropriate.  Contrarily, as just indicated above, the Board 
disagrees with this argument because D. J.H. indicated what 
the origin of the veteran's osteomyelitis was, and that the 
cause is not related to VA hospitalization or treatment.  
Just because Dr. J.H. made mention of whether the care was 
appropriate, which he said it was, does not mean that he did 
not answer the necessary question of whether osteomyelitis 
was incurred as a result of VA care or hospitalization.  In 
fact, the only reason Dr. J.H. probably mentioned the 
standard of care is because the Board asked him, based on the 
veteran's contention, whether the veteran had been treated in 
a non sterile environment; hence causing the claimed 
additional disabilities.  

Finally, the representative argues that the opinion left 
unanswered the question of what degree the osteomyelitis may 
have contributed to the need for the amputation.  In response 
the Board determines that, based upon the medical opinions of 
record, this argument is moot because the veteran's 
osteomyelitis originated in association with his significant 
peripheral vascular disease, and the same has been previously 
explained and outlined in the record. 

Lastly, inasmuch as the veteran, through his representative, 
may be asserting a theory of relief couched in equity, the 
Board simply states that it is bound by the law in such 
matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).






ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the left heel and the right knee, status 
post left above knee amputation, is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

